Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the quarterly report of Prosperity Bancshares, Inc. (the “Company”) on Form 10-Q for the period ended March31, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David Zalman, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and operating results of the Company. /s/ David Zalman David Zalman Chief Executive Officer May 8, 2017
